Citation Nr: 1627876	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to May 1969.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2007 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas. The claim was remanded for by the Board in December 2014 for further development. 

The Veteran testified before the undersigned Veterans Law Judge in October 2014, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's current skin disorder is causally related to, or was aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in January 2007.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes service treatment records (STRs), VA medical records, correspondence, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA examination was obtained in January 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). 

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. Chlorance is among the diseases listed at 38 C.F.R. § 3.309(e). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has chlorance as a result of active service, specifically due to herbicide exposure. An essential element of a claim for service connection is evidence of a current disability. A January 2015 VA medical examination reflects the Veteran does not have chlorance but rather chronic folliculitis. The examination report does not reflect that the Veteran's chronic folliculitis is consistent to chloracne. Chronic folliculitis is not a disease listed for presumptive service connection. As such, the Board will focus its discussion on direct service connection in regard to the claim for a skin disorder.

The Veteran avers he has a skin disorder as a result of active service. As explained above, there is evidence that he was diagnosed with chronic folliculitis. (See January 2015 VA medical examination). There is no evidence, however, that the Veteran was treated for a skin condition during service. Reports of June 1967 enlistment examination and May 1969 separation examination are silent for any pertinent defects, diagnoses or significant history. On the Report of Medical History signed by the Veteran at separation, he indicated "no" to whether he had now or ever had a skin disease. However, in the same report, the Veteran indicated he had experienced a hernia, painful knees, mumps, occasional chest pain, and cramps in the knees. If the Veteran had experienced a noticeable skin condition in service, the Board finds that it would have been reasonable for the Veteran to have indicated so as he did for his other conditions. Further, the May 1969 Report of Medical Examination reflects the Veteran with normal skin.

In a January 2015 VA examination report, the VA examiner opined that the Veteran's current skin condition is less likely as not related to, or aggravated by, his military service. The clinician noted that that there is no objective evidence to warrant a diagnosis of chlorance. The examiner further explained that the medical evidence reflect the Veteran's chronic folliculitis was diagnosed in 2007, more than 30 years after separating from military service. This medical determination coupled with the Veteran's exit examination reflecting normal skin, is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

In the present claim, there is no competent and credible clinical and/or lay evidence which supports a finding that the Veteran's skin condition is causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between the Veteran's skin condition and active service. The earliest clinical evidence of a skin condition is in 2007, approximately 38 years after the Veteran separated from service. (See January 2007 physician's note). While almost four decades absent of treatment may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran may sincerely believe that his skin condition is causally related to active service. However; there is no clinical evidence that the Veteran's skin disorder is causally related to active service. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the skin for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for skin condition is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


